Citation Nr: 0328364	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  96-50 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hypersensitivity of the eyes to light, on a 
direct basis and as the result of an undiagnosed illness.  

2.  Entitlement to service connection for gingivitis with gum 
discomfort.  

3.  Entitlement to service connection for residuals of Kanto 
Plains allergy.  

4.  Entitlement to an initial compensable disability rating 
for hemorrhoids.  

5.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

6.  Entitlement to an initial compensable disability rating 
for rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction.  

7.  Entitlement to service connection for generalized joint 
pain, on a direct basis and as a result of an undiagnosed 
illness.  

8.  Entitlement to service connection for tremor of the hands 
as well as tingling and numbness of both thighs, on a direct 
basis and as a result of an undiagnosed illness.  

9.  Entitlement to service connection for a disability 
manifested by mitral valve prolapse.  

10.  Entitlement to an initial compensable disability rating 
for cervical strain.  

11.  Entitlement to an initial disability rating greater than 
10 percent for sinusitis with headaches.  

12.  Entitlement to an initial disability rating greater than 
10 percent for status post residuals of removal of a lesion 
from the forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO, in 
pertinent part, denied service connection for a disability 
manifested by hypersensitivity of the eyes to light, on a 
direct basis and as the result of an undiagnosed illness; 
gingivitis with gum discomfort; residuals of Kanto Plains 
allergy; generalized joint pain, on a direct basis and as a 
result of an undiagnosed illness; tremor of the hands as well 
as tingling and numbness of both thighs, on a direct basis 
and as a result of an undiagnosed illness; and a disability 
manifested by mitral valve prolapse.  Also by this rating 
action, the RO granted service connection for the following 
disabilities:  hemorrhoids (noncompensable), bilateral 
hearing loss (noncompensable), rhinitis with recurrent 
pharyngitis, upper respiratory infection, and Eustachian tube 
dysfunction (noncompensable), recurrent cervical strain 
(noncompensable), sinusitis with headaches (10 percent), and 
status post residuals of removal of a lesion from the 
forehead (noncompensable).  

Following notification of this decision, the veteran filed an 
appeal with regard to the denial of his claims for service 
connection for a disability manifested by hypersensitivity of 
the eyes to light, on a direct basis and as the result of an 
undiagnosed illness; gingivitis with gum discomfort; 
residuals of Kanto Plains allergy; generalized joint pain, on 
a direct basis and as a result of an undiagnosed illness; 
tremor of the hands as well as tingling and numbness of both 
thighs, on a direct basis and as a result of an undiagnosed 
illness; and a disability manifested by mitral valve 
prolapse.  In addition, the veteran filed an appeal with 
regard to the initial ratings assigned to the following 
service-connected disabilities:  hemorrhoids (0%), bilateral 
hearing loss (0%), rhinitis with recurrent pharyngitis, upper 
respiratory infection, and Eustachian tube dysfunction (0%), 
recurrent cervical strain (0%), sinusitis with headaches 
(10%), and status post residuals of removal of a lesion from 
the forehead (0%).  

In April 2000, the Board remanded these claims to the RO for 
further evidentiary development.  Following completion of 
some of the remand instructions, the RO, in April 2002, 
returned the veteran's case to the Board.  Thereafter, in 
July 2002, the Board issued another remand for compliance 
with the first remand.  See, Stegall v. West, 11 Vet. 
App. 268 (1998).  In the July 2002 remand, the Board 
explained that evidentiary development continued to be 
necessary.  In particular, the Board cited the due process 
requirement which necessitated the need for the issuance of a 
supplemental statement of the case following the RO's 
procurement of additional evidence.  

Further review of the claims folder indicates that, after 
receipt of additional pertinent evidence, the RO, by an April 
2003 rating action, granted an initial compensable evaluation 
of 10 percent, effective from May 1, 1995, for the 
service-connected status post removal of a lesion, including 
a painful scar, on the forehead.  The Board notes that the RO 
considered this allowance to be a full grant of benefits 
sought with regard to this service-connected disability.  
Significantly, however, the United States Court of Appeals 
for Veterans Claims (Court) has held that, "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  As such, the issue of entitlement to an initial 
disability rating greater than 10 percent for the 
service-connected status post removal of a lesion, including 
a painful scar, on the forehead remains in appellate status.  

Moreover, the noncompensable ratings assigned to the 
veteran's hemorrhoids; bilateral hearing loss; rhinitis with 
recurrent pharyngitis, upper respiratory infection, and 
Eustachian tube dysfunction; and recurrent cervical strain as 
well as the 10 percent evaluations awarded to his sinusitis 
with headaches and the status post residuals of removal of a 
lesion from his forehead are based on initial grants of 
service connection for these disabilities.  As such, the 
entire period associated with each of these service-connected 
disabilities will be considered to ensure that consideration 
is given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  




FINDINGS OF FACT

1.  By a September 1995 rating action, the RO denied service 
connection for a disability manifested by hypersensitivity of 
the eyes to light, on a direct basis and as the result of an 
undiagnosed illness; gingivitis with gum discomfort; and 
residuals of Kanto Plains allergy and granted service 
connection for hemorrhoids (0%); bilateral hearing loss (0%); 
and rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction (0%).  

2.  Following receipt of notification of the September 1995 
decision, the veteran, in November 1995, submitted his notice 
of disagreement with the denial of service connection for a 
disability manifested by hypersensitivity of the eyes to 
light, on a direct basis and as the result of an undiagnosed 
illness; gingivitis with gum discomfort; and residuals of 
Kanto Plains allergy and with the initial noncompensable 
ratings assigned to his service-connected hemorrhoids; 
bilateral hearing loss; and rhinitis with recurrent 
pharyngitis, upper respiratory infection, and Eustachian tube 
dysfunction.  

3.  In August 1996, the RO furnished the veteran and his 
representative with a statement of the case concerning these 
service connection and initial compensable rating issues.  

4.  In October 1996, the veteran submitted a written request 
for a 60-day extension in which to file his appeal.  By a 
letter dated on November 5, 1996, the RO notified the veteran 
of the grant of his request and informed him that the agency 
must receive his substantive appeal before December 9, 1996.  

5.  On December 4, 1996, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document in 
December 1996 constituted a timely perfection of the appeal 
of the claims for service connection for a disability 
manifested by hypersensitivity of the eyes to light, on a 
direct basis and as the result of an undiagnosed illness; 
gingivitis with gum discomfort; and residuals of Kanto Plains 
allergy and of the issues of entitlement to initial 
compensable ratings for the service-connected hemorrhoids; 
bilateral hearing loss; and rhinitis with recurrent 
pharyngitis, upper respiratory infection, and Eustachian tube 
dysfunction.  

6.  In April 2000 and, subsequently, in July 2002, the Board 
remanded these service connection and initial rating claims 
to the RO for further evidentiary development.  

7.  In April 2003, the RO continued to deny these service 
connection and initial compensable rating issues.  

8.  In written correspondence dated in July 2003, the veteran 
withdrew his appeal of the claims for service connection for 
a disability manifested by hypersensitivity of the eyes to 
light, on a direct basis and as the result of an undiagnosed 
illness; gingivitis with gum discomfort; and residuals of 
Kanto Plains allergy and of the issues of entitlement to 
initial compensable ratings for the service-connected 
hemorrhoids; bilateral hearing loss; and rhinitis with 
recurrent pharyngitis, upper respiratory infection, and 
Eustachian tube dysfunction.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the claims 
of entitlement to service connection for a disability 
manifested by hypersensitivity of the eyes to light, on a 
direct basis and as the result of an undiagnosed illness; 
gingivitis with gum discomfort; and residuals of Kanto Plains 
allergy and of entitlement to initial compensable ratings for 
the service-connected hemorrhoids; bilateral hearing loss; 
and rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2003).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2003).  

As the Board has discussed in this decision, the RO, by a 
September 1995 rating action, the RO denied service 
connection for a disability manifested by hypersensitivity of 
the eyes to light, on a direct basis and as the result of an 
undiagnosed illness; gingivitis with gum discomfort; and 
residuals of Kanto Plains allergy and granted service 
connection for hemorrhoids (0%); bilateral hearing loss (0%); 
and rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction (0%).  After 
receiving notification of this decision, the veteran, in 
November 1995, submitted his notice of disagreement with the 
denial of service connection for a disability manifested by 
hypersensitivity of the eyes to light, on a direct basis and 
as the result of an undiagnosed illness; gingivitis with gum 
discomfort; and residuals of Kanto Plains allergy and with 
the initial noncompensable ratings assigned to his 
service-connected hemorrhoids; bilateral hearing loss; and 
rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction.  

In August 1996, the RO furnished the veteran and his 
representative with a statement of the case concerning these 
service connection and initial compensable rating issues.  In 
October 1996, the veteran submitted a written request for a 
60-day extension in which to file his appeal.  By a letter 
dated in the following month, the RO notified the veteran of 
the grant of his request and informed him that his 
substantive appeal must be received at the agency before 
December 9, 1996.  

Further review of the claims folder indicates that, on 
December 4, 1996, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document 
constituted a timely perfection of the veteran's appeal of 
the claims for service connection for a disability manifested 
by hypersensitivity of the eyes to light, on a direct basis 
and as the result of an undiagnosed illness; gingivitis with 
gum discomfort; and residuals of Kanto Plains allergy and of 
the issues of entitlement to initial compensable ratings for 
the service-connected hemorrhoids; bilateral hearing loss; 
and rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction.  

Thereafter, in April 2000 and July 2002, the Board remanded 
these service connection and initial rating claims to the RO 
for further evidentiary development.  In April 2003, the RO 
continued to deny these service connection and initial 
compensable rating issues.  

In written correspondence dated in July 2003, the veteran 
specifically stated that he "wish[ed] to forego" the claims 
for service connection for a disability manifested by 
hypersensitivity of the eyes to light, on a direct basis and 
as the result of an undiagnosed illness; gingivitis with gum 
discomfort; and residuals of Kanto Plains allergy and the 
issues of entitlement to initial compensable ratings for the 
service-connected hemorrhoids; bilateral hearing loss; and 
rhinitis with recurrent pharyngitis, upper respiratory 
infection, and Eustachian tube dysfunction.  

Given the clear message of the July 2003 statement from the 
veteran, the Board concludes that further action with regard 
to the appeal of the claims for service connection for a 
disability manifested by hypersensitivity of the eyes to 
light, on a direct basis and as the result of an undiagnosed 
illness; gingivitis with gum discomfort; and residuals of 
Kanto Plains allergy as well as the issues of entitlement to 
initial compensable ratings for the service-connected 
hemorrhoids; bilateral hearing loss; and rhinitis with 
recurrent pharyngitis, upper respiratory infection, and 
Eustachian tube dysfunction is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2003).  The Board 
does not have jurisdiction of these service connection and 
initial compensable rating claims and, as such, must dismiss 
the appeal of these issues.  See, 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2003).  




ORDER

The appeal for entitlement to service connection for a 
disability manifested by hypersensitivity of the eyes to 
light, on a direct basis and as the result of an undiagnosed 
illness, is dismissed.  

The appeal for entitlement to service connection for 
gingivitis with gum discomfort is dismissed.  

The appeal for entitlement to service connection for 
residuals of Kanto Plains allergy is dismissed.  

The appeal for entitlement to an initial compensable 
disability rating for hemorrhoids is dismissed.  

The appeal for entitlement to an initial compensable 
disability rating for bilateral hearing loss is dismissed.  

The appeal for entitlement to an initial compensable 
disability rating for rhinitis with recurrent pharyngitis, 
upper respiratory infection, and Eustachian tube dysfunction 
is dismissed.  


REMAND

With regard to the claims remaining in appellate status, 
including the issues of entitlement to service connection for 
generalized joint pain, on a direct basis and as a result of 
an undiagnosed illness; tremor of the hands as well as 
tingling and numbness of both thighs, on a direct basis and 
as a result of an undiagnosed illness; and a disability 
manifested by mitral valve prolapse; entitlement to an 
initial compensable disability rating for recurrent cervical 
strain; and entitlement to initial disability ratings greater 
than 10 percent for sinusitis with headaches and for status 
post residuals of removal of a lesion from the forehead, the 
Board notes that there was a substantial change in the law 
during the pendency of the veteran's appeal.  Specifically, 
on November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Further review of the claims folder indicates that, in the 
July 2002 remand, the Board informed the veteran of this new 
law.  Additionally, in three separate letters dated in August 
2002 and October 2002, the RO notified the veteran of the 
type of evidence necessary to support his claims, the extent 
of VA's duty to assist him in the development of these 
issues, as well as the type of evidence necessary from him.  

Significantly, however, in the July 2002 remand, the Board 
asked the RO to contact the veteran and ask him to identify 
"all sources of treatment received for the disabilities at 
issue and to furnish signed authorizations for release to the 
VA of private medical records in connection with each non-VA 
source he identifies."  Thereafter, in a statement dated and 
received in June 2003, the veteran explained that he is 
"more than willing to provide . . . records and/or 
permission to obtain the required records."  He then asked 
the RO to be "clear . . . as to exactly what . . . [is] 
require[d]."  In addition, the veteran expressed his desire 
to make sure that the RO received records of the private 
treatment that he had received.  Consequently, the Board 
believes that, pursuant to the VCAA, the RO should have 
another opportunity to explain to the veteran the type of 
evidence necessary from him to support the remaining issues 
on appeal.  

Furthermore, with regard to the veteran's claim for an 
initial compensable disability rating for the 
service-connected cervical strain, the Board notes that the 
schedular criteria by which service-connected back 
disabilities are rated changed during the pendency of the 
veteran's appeal.  The new criteria became effective on 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  Therefore, adjudication of a 
claim of entitlement to an initial compensable disability 
evaluation for the service-connected cervical strain must 
include consideration of both the old and the new criteria.  
A complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered the 
veteran's increased rating claim for his service-connected 
cervical strain under this new rating criteria.  

Additionally, with regard to the veteran's claim for an 
initial disability rating greater than 10 percent for the 
service-connected sinusitis with headaches, the Board notes 
that the schedular criteria by which service-connected sinus 
disabilities are rated changed during the pendency of the 
veteran's appeal.  The new criteria became effective on 
October 6, 1996.  See 61 Fed. Reg. 46,728 (September 5, 1996) 
(codified at 38 C.F.R. § 4.97, Diagnostic Code 6510).  
Therefore, adjudication of a claim of entitlement to an 
initial disability evaluation greater than 10 percent for the 
service-connected sinusitis with headaches must include 
consideration of both the old and the new criteria.  A 
complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered the 
veteran's increased rating claim for his service-connected 
sinusitis with headaches under this new rating criteria.  

Moreover, with regard to the veteran's claim for an initial 
disability rating greater than 10 percent for the 
service-connected status post residuals of removal of a 
lesion from the forehead, the Board notes that the schedular 
criteria by which service-connected skin disorders are rated 
changed during the pendency of the veteran's appeal.  The new 
criteria became effective on August 30, 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7800).  Therefore, adjudication of a 
claim of entitlement to an initial disability evaluation 
greater than 10 percent for the service-connected status post 
residuals of removal of a lesion from the forehead must 
include consideration of both the old and the new criteria.  
A complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered the 
veteran's increased rating claim for this service-connected 
disability under the new rating criteria.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered generalized 
joint pain; bilateral hand tremors and 
bilateral thigh tingling and numbness; 
cardiovascular; cervical spine; sinusitis 
with headaches; and skin (e.g., residuals 
of removal of a lesion from the forehead) 
treatment to him since his separation 
from service in April 1995.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any generalized joint pain; 
bilateral hand tremors and bilateral 
thigh tingling and numbness; 
cardiovascular; cervical spine; sinusitis 
with headaches; and skin (e.g., residuals 
of removal of a lesion from the forehead) 
treatment that he may have received from 
the VA Medical Center in Shreveport, 
Louisiana since July 2000.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any generalized joint pain 
that he has and to determine the nature 
and extent of the service-connected 
cervical strain.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent orthopedic pathology of the 
veteran's joints and of his cervical 
spine, which are found on examination, 
should be noted in the report of the 
evaluation.   
 
The examiner should express an opinion as 
to whether it is at least as likely as 
not that any generalized joint pain found 
on examination is associated with a 
diagnosed disability and whether it is at 
least as likely as not that any 
generalized joint pain was incurred in 
active military service.   
 
Additionally, with regard to the 
service-connected cervical strain, the 
examiner should provide the active and 
passive ranges of motion of the veteran's 
cervical spine.  The examiner should also 
include in the examination report a 
discussion of whether any favorable or 
unfavorable ankylosis of the veteran's 
cervical spine is present (and, if so, to 
what extent).   
 
Also, the examiner should note whether 
the veteran's cervical spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his neck repeatedly over a period of 
time.   
 
5.  Further, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate VA examination to 
determine the nature and extent of the 
service-connected sinusitis with 
headaches.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology of the veteran's 
sinusitis, which is found on examination, 
should be noted in the report of the 
evaluation.   
 
Following a review of the claims folder 
as well as an interview with, and 
examination of, the veteran, the examiner 
should specifically discuss the 
frequency, per year, of incapacitating 
episodes of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment as well as the frequency, per 
year, of non-incapacitating episodes of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  
The examiner should also note the 
presence or absence of the need for 
radical surgery, chronic osteomyelitis, 
near constant sinusitis characterized by 
headaches, pain, and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

Also, the examiner should express an 
opinion as to whether the 
service-connected sinusitis is severe in 
nature.  In this regard, the examiner 
should also note whether the symptoms of 
the veteran's sinusitis are severe even 
after repeated operations.  

6.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA skin 
examination to determine the nature and 
extent of the service-connected status 
post residuals of removal of a lesion 
from the forehead.  If possible, this 
evaluation should be scheduled when this 
service-connected disorder is most 
disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 2 Vet. 
App. 405 (1994).  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
photographs of the affected area related 
to the service-connected disorder, should 
be performed.  The photographs should be 
made part of the examination report and, 
as such, should be included in the 
veteran's claims folder.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.   
 
Following a review of the claims folder 
as well as an interview with, and 
examination of, the veteran, the examiner 
should express his opinion as to whether 
the veteran's residual forehead scar is 
severely disfiguring, completely or 
exceptionally repugnant, or neither.  The 
examiner should specifically discuss the 
presence or absence of marked and 
unsightly deformity of eyelids, lips, or 
auricles and also the presence or absence 
of marked or repugnant bilateral 
disfigurement.  

Also with regard to the service-connected 
scar, the examiner should discuss the 
number of feature or a paired set of 
features (e.g., nose, chin, forehead, 
eyes including eyelids, ears including 
auricles, cheeks, and lips) affected by 
visible or palpable tissue loss, gross 
distortion, or asymmetry.  In addition, 
the examiner should note the measurement 
of the scar on the veteran's forehead 
(including its length and width at the 
widest part) and should discuss the 
presence or absence of the 
following:  elevated or depression on 
palpation surface contour of the scar, 
adherence of the scar to underlying 
tissue, hypo- or hyper-pigmentation of 
the scar in an area exceeding six square 
inches (39 square centimeters), abnormal 
texture of the skin (e.g., irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters), absence of underlying soft 
tissue in an area exceeding six square 
inches (39 square centimeters), 
induration or inflexibility of the skin 
in an area exceeding six square inches 
(39 square centimeters).  

7.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for generalized joint pain, on 
a direct basis and as a result of an 
undiagnosed illness; tremor of the hands 
as well as tingling and numbness of both 
thighs, on a direct basis and as a result 
of an undiagnosed illness; and a 
disability manifested by mitral valve 
prolapse; entitlement to an initial 
compensable disability rating for 
recurrent cervical strain; and 
entitlement to initial disability ratings 
greater than 10 percent for sinusitis 
with headaches and for status post 
residuals of removal of a lesion from the 
forehead.  

If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
April 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



